DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 15/937,657, now U.S. Patent No. 10,724,080, which is a Continuation of U.S. Application No. 14/379,178, now U.S. Patent No. 9,963,738, which claims earliest benefit of foreign application Australia 2012900624, filed February 20, 2012.  Claims 118-134 will be examined on the merits.  Claims 1-117 were previously canceled.  No claims have been withdrawn. 

Double Patenting	
Nonstatutory Obviousness-type Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 118-134 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,724,080 (cited on IDS of 01/06/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,724,080 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a double-stranded nucleic acid duplex comprising a first oligonucleotide comprising first, second and third components, and a second polynucleotide comprising first and second portions, wherein the first and second components of the first oligonucleotide is hybridized to the first and second portions of the second polynucleotide, and wherein the third component comprises a sequence of at least two nucleotides that do not share base pair complementarity with an opposing sequence of nucleotides in the second polynucleotide.  It is noted that the equivalent of the first oligonucleotide in the ‘080 patent is a primer oligonucleotide, and the second polynucleotide is recited as a target polynucleotide that is contacted with the primer oligonucleotide to form the double-stranded nucleic acid duplex.  It is further noted that the claims of U.S. Patent No. 10,724,080 also teach that the double-stranded nucleic acid duplex is used in a method for determining the presence or absence of a target polynucleotide in a sample using a polymerase enzyme capable of using the target polynucleotide as a template to extend the length of the primer oligonucleotide of the duplex to generate an amplicon comprising an internal component intermediate to first and second end components. 

Claim Objections
4.	Claims 121-127 are objected to because of the following informalities:  The term “double-stranded” within the term “double-stranded nucleic acid duplex” is hyphenated in independent claim 118 and several dependent claims, but is not hyphenated in dependent claims 121-127.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 118-134 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 118 recites the terms “a first oligonucleotide” in part (i), and “a second polynucleotide” in step (ii).  It is not clear why the claims recite “a first oligonucleotide”, as there is no recitation of “a second oligonucleotide” in the claims.  Similarly, it is not clear why the claims recite “a second polynucleotide”, as there is no recitation of “a first polynucleotide” in the claims.  
In addition, dependent claims 129, 130, 133 and 134 recite the term "the second oligonucleotide".  There is insufficient antecedent basis for this term in the claims.

Subject Matter Free of the Prior Art
7.	Claims 118-134 are free of the prior art.  No prior art was found that teaches or suggests a double-stranded nucleic acid duplex as currently claimed.  The closest prior art of Nakamura et al. (Anal. Biochemistry (2011) 419:190-195, cited on IDS of 01/06/2021) teaches compositions and methods for a multi-sample detection system using a tag insertion primer wherein amplification products are detected on a DNA chip (see Abstract and p. 191, column 1, lines 1-7).  Nakamura further teaches that the tag insertion primer comprises a F2 region that includes the tag sequence and sequences 5' and 3’ of the tag sequence that are complementary to first and second regions of the target sequence, see Figure 1, top left and middle), wherein the tag insertion primers may comprise up to four bases that are not complementary to the target sequence,  wherein the un-hybridized tag sequence that results upon binding of the primer to a target polynucleotide and loops out from the duplex, is incorporated into each amplicon (see Figure 1, middle, left and right examples showing that amplification occurs, and Table 1).  However, the current claims require that a sequence of nucleotides in a third component of the first oligonucleotide comprises a sequence of at least two nucleotides that do not share base pair complementarity with an opposing sequence of nucleotides in the second polynucleotide.  This feature of the current claims allows the first oligonucleotide, which may function as a primer, to jump over sequences in the second polynucleotide (target or template strand) and thus skip areas such as non-informative sequences or variable regions that may exist between conserved sequences to be detected (see Examples 12 and 13 of the specification).  This is distinct from the tag insertion primers taught by Nakamura, wherein the primer sequence loops out, but the opposing strand (template strand) remains fully hybridized to the primer (compare Figure 2 of the current drawings and Figure 1 of Nakamura).  The tag insertion primers are used to tag amplicons to differentiate them from other amplicons, such as those generated in different reactions using different samples or specimens (p. 191, column 2, lines 1-9 of Results and Discussion). 
	Another reference of particular interest to the currently claimed invention is Chun et al. (U.S. Patent No. 9,845,492).  Chun teaches target signal generating (TSG) primers having dual interactive labels for use in detecting target nucleic acid sequences in real time (see Abstract and column 4, lines 27-53).  Chun further teaches that the TSG primers may comprise a dual priming oligonucleotide (DPO) structure for improving the primer annealing specificity of TSG primers in the detection of a target nucleic acid sequence (column 4, line 67 to column 5, line 31 and Figures 1-4).  In addition, Chun teaches that a TSG primer having a DPO structure has a 5’ priming portion with a higher Tm than the 3’ priming portion, the 5’ and 3’ portions separated by a separation portion comprising at least three universal bases, whereby the annealing specificity of the oligonucleotide may be dramatically enhanced, thus reducing the chances of obtaining false positive amplicons (column 20, line 48 to column 21, line 34).  However, like Nakamura, Chun is silent with regards to primers that comprise at least two nucleotides that do not share base pair complementarity with an opposing sequence of nucleotides in the second polynucleotide (target sequence), as currently claimed.  Thus, the primers of Chun bind to a template such that a sequence of the primer loops out, but the opposing strand (template strand) remains fully hybridized to the primer (compare Figure 2 of the current drawings and Figure 1B of Chun). 

Conclusion
8.	Claims 118-134 are rejected under the judicially created doctrine of obviousness-type double patenting, and are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  However, claims 118-134 are free of the prior art, as discussed above. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637